ORDER
PER CURIAM.
Appellant, Kevin M. Dwyer, appeals the dismissal of his Rule 24.035 motion without an evidentiary hearing in the Circuit Court of St. Louis County. We have reviewed the briefs and arguments of the parties, the transcript and the legal file, and can find no clear error by the motion court. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the motion court’s ruling pursuant to Rule 84.16(b). The parties involved have been provided with a memorandum, solely for their own information, explaining the reasons for our decision.